DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 15-18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the recitation of “a fourth node” (lines 2 and 7) is indefinite because it is inconsistent with the disclosure.  It can be seen the first and second voltage regulator circuits (250 and 270) are coupled to the first node (Q) not to a fourth node.  Since, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.
In claim 15, the recitation of “a third transistor..wherein the fifth end is electrically connected to the first end” (line 12) is indefinite because it is incorrect.  Figure 2 shows the third transistor (T34) having the fifth end connected to an S terminal not to the first end (Q node) as recited.  Since, the metes and bounds of the claim cannot be readily determined renders the claim indefinite.

In claim 22, the recitation of “the third transistor” (line 6) and “the fourth transistor” (line 6) lacks proper antecedent basis.  Thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.
Claims 6 and 17-18 are indefinite because of the technical deficiencies of claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JI et al. (US 2018/0122322).
Regarding claim 1, JI et al.’s figure 7 shows an nth shift register of a gate driving circuit comprising a driving circuit (T6), an output node (Vgout(n)), a first node (Q), a clock signal (CLK_(n)); a pull up circuit (T1, T6C) coupled to the driving circuit; a first auxiliary voltage regulator circuit (T5Q1, T3_0) electrically coupled to the pull up circuit and a second node (QB_0), and is configured to receive a control signal (Q_E) and a second node corresponding to a second voltage (QB_0) as called for in claim 1.

Regarding claims 7 and 19, JI et al.’s figure 7 shows a reset circuit (T3N) and a reset signal (VNEXT).
Regarding claim 8, JI et al.’s figure 7 shows the driving circuit comprising a transistor (T6).
Regarding claim 9, JI et al.’s figure 7 shows the pull up circuit comprising a first transistor (T1), a second transistor (T6C).
Claim(s) 1, 7-11 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2014/0091997).
Regarding claim 1, Han et al.’s figure 4 shows an nth shift register of a gate driving circuit comprising a driving circuit (T6), an output node (Vout(n)), a first node (Q), a clock signal (CLK); a pull up circuit (T1, T6N) coupled to the driving circuit; a first auxiliary voltage regulator circuit (T3_0, ST2) electrically coupled to the pull up circuit and a second node (QB_ODD), and is configured to receive a control signal (Vcon1) and a second node corresponding to a second voltage (QB_ODD) as called for in claim 1.
Regarding claims 7 and 19, Han et al.’s figure 4 shows a reset circuit (T2) and a reset signal (RST).
Regarding claim 8, Han et al.’s figure 4 shows the driving circuit comprising a transistor (T6).

Regarding claim 10, Han et al.’s figure 4 shows the first auxiliary voltage regulator circuit comprising a first transistor (T3_0) and a second transistor (ST2).
Regarding claim 11, Han et al’s figure 4 shows that when the control signal (Vcon1) is at an enable level, the second transistor (ST2) is conducted, and the first and second transistor form a current path to maintain an nth first voltage (voltage at the node Q) from the first node to a second low voltage level (Vss).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2014/0091997).
Regarding claim 20, Han et al.’s figure 4 shows a shift register controlling method comprising steps of when a shift register circuit operates at a first update rate, a control signal (Vcont1) is switched to an enable level, and a first auxiliary voltage regulator circuit (T3_0, ST2) maintains voltage of a first node (Q) to a second low voltage level (Vss); and when the shift register circuit operates at a second update rate, the control signal (Vcont1) is switched to a disable level to reduce a leakage current at the first node of the shift register circuit; wherein, the first auxiliary voltage regulator circuit comprises a first transistor (T3_0) and a second transistor (ST2) as called for in claim 20.
Allowable Subject Matter
Claims 3, 4, 12-14 are presently allowed.
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 6 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In this regard, applicant’s cited prior art has been carefully considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        2/17/2021